United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Stewart, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1893
Issued: December 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2007 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs’ dated June 15, 2007, which terminated her monetary compensation
based on her refusal of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
June 15, 2007 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On May 19, 1999 appellant, then a 44-year-old supply clerk, fell down stairs and injured
both knees while in the performance of duty. The Office accepted her claim for bilateral knee
chondromalacia, bilateral knee contusion, aggravation of lumbar degeneration, lumbar
displacement, bilateral osteoarthrosis, hypertension and fatigue, disc herniation at L4-5 and
displacement of lumbar intervertebral disc without myelopathy. It authorized left knee

arthroscopies which were performed on October 7, 1999 and April 9, 2001 and lumbar fusion
which was performed on April 27, 2005. Appellant returned to work part time on November 8,
1999 and worked intermittently until stopping work on August 11, 2004.
Appellant came under the treatment of Dr. Christopher M. Vaughn, a Board-certified
orthopedist, who treated appellant for bilateral knee and back injuries sustained in a slip and fall
accident at work. In reports dated May 4, 2001 to May 21, 2004, he noted appellant’s
complaints of persistent left knee pain and lumbar pain and referred her to a physiatrist. An
October 29, 2003 magnetic resonance imaging (MRI) scan of the lumbar spine revealed
advanced discogenic degenerative changes at L4-5 and straightening of the normal spine
curvature. An electromyogram dated January 20, 2004 revealed moderate to severe right carpal
tunnel syndrome.
Appellant was treated by Dr. John M. Shutack, a Board-certified neurologist, for
persistent lumbar pain. A September 30, 2004 discogram taken for Dr. Shutack revealed lumbar
degenerative disc disease, lumbosacral radiculitis and lumbago. In reports dated March 14 to 11,
2005, he diagnosed lumbar herniated disc, lumbar segmental instability, lumbar radiculitis and
low back pain and recommended a L4-5 and L5-S1 posterior lumbar interbody fusion, which
was performed on April 27, 2005. In reports dated August 22 and October 5, 2005, Dr. Shutack
recommended physical therapy and advised that appellant was totally disabled. Appellant also
submitted reports from Dr. Vaughn dated June 6 to July 7, 2005, who treated appellant for
greater trochanteric bursitis of the left hip.
On October 17, 2005 the Office requested Dr. Shutack to determine appellant’s work
capacity. On November 2, 2005 Dr. Shutack noted that appellant underwent a functional
capacity evaluation which supported sedentary restrictions. However, he opined that appellant
was totally disabled from any work due to her lumbar spine. The October 24, 2005 functional
capacity evaluation noted that appellant could perform sedentary work and sedentary physical
demand level with restrictions on lifting and carrying between 5 and 12.5 pounds.
On December 21, 2005 the Office referred appellant for a second opinion to
Dr. Douglas P. Hein, a Board-certified orthopedic surgeon, to determine if she had residuals of
her work-related condition and her work capacity. In a March 29, 2006 report, Dr. Hein
reviewed appellant’s history of injury and treatment. He diagnosed left knee patellar
chondromalacia and instabilities, chondromalacia of the right knee and history of herniated
nucleus pulposa at L4-5 with surgical treatment. Dr. Hein noted that appellant’s complaints
exceed those that could be supported by objective criteria. Appellant had obvious and
supportable evidence of surgical treatment of the left knee with residuals of crepitus, mild
decreased range of motion, cartilage damage to the patella femoral and evidence of surgically
treated herniated disc at L4-5. Dr. Hein opined that appellant could not perform the regular
duties of a supply clerk due to restrictions on sustained lifting, bending or climbing or squatting.
However, she could perform light to moderate duties. Dr. Hein noted that appellant reached
maximum medical improvement. In a work capacity evaluation he noted that appellant could
work eight hours per day with restrictions on walking, standing, pushing, pulling and lifting
limited to one hour and 20 pounds and no bending, stooping, squatting, kneeling or climbing.

2

Appellant was treated for chronic low back pain by Dr. Gene S. Kennedy, a Boardcertified family practitioner, from December 9, 2005 to March 15, 2006. Dr. Kennedy diagnosed
herniated nucleus pulposus, insomnia, depression and anxiety symptoms. On February 14, 2006
Dr. Vaughn diagnosed left hand pain and internal derangement of the left knee.
On April 19, 2006 the employing establishment offered appellant a full-time limited-duty
position as an automation clerk. The job was sedentary in nature and did not require walking or
standing and she was permitted to take breaks and stretch as needed. On April 26, 2006
appellant declined the position. In a May 10, 2006 letter, the Office advised appellant that the
job offer constituted suitable work. Appellant was informed that she had 30 days to accept the
position or provide reasons for refusing it. On June 2, 2006 she declined the position due to her
work-related medical condition. On June 15, 2006 the Office advised appellant that it considered
her reason for refusing the position and found it unacceptable. It afforded appellant 15 additional
days to accept the job offer.
Appellant submitted reports from Dr. Vaughn dated May 23 to August 29, 2006, who
diagnosed bilateral knee pain and recommended steroid injections. A July 7, 2006 myelogram of
the lumbar spine revealed mild circumferential bulging of the disc causing compression at L3-4.
On July 10, 2006 Dr. Shutack opined that she reached maximum medical improvement. Other
reports from Dr. Kennedy dated July 17 to August 16, 2006 diagnosed low back pain, herniated
disc, insomnia, leg pain and chronic pain syndrome.
On August 21, 2006 the Office found a conflict of medical opinion between Dr. Shutack,
appellant’s treating physician, who advised she was totally disabled due to residuals of her workrelated injury and Dr. Hein, an Office referral physician, determined that she could return to
work subject to restrictions. To resolve the conflict, the Office referred appellant to Dr. Clark
Deriso, a Board-certified neurosurgeon.
In an October 10, 2006 report, Dr. Deriso noted appellant’s history and reviewed the
records provided to him. Physical examination revealed negative straight leg raises, no
abnormalities of the hips, no focal neurological deficits, examination of the left knee revealed
well-healed wounds, full range of motion, no swelling or ligamentous instability and general
global tenderness. He diagnosed postoperative pedicle screw fixation and fusion L4-5 and L5-S1
with chronic back pain and left knee pain etiology undetermined. He advised that the lumbar
fusion did not appear to have complications or neurological sequelae. Dr. Deriso noted no
limiting factors for performance of the sedentary position with an opportunity to get up after two
to three hours of sedentary work.
On November 20, 2006 the Office requested clarification from Dr. Deriso. If asked that
he review the limited-duty job offer of April 19, 2006 to comment on appellant’s capacity to
perform the position and also prepare a work capacity evaluation.
On November 28, 2006 Dr. Deriso reviewed the April 19, 2006 limited-duty job offer.
He opined that appellant would be able to fully perform the duties of the position. He noted no
objective findings upon examination that would prevent her from performing the modified work
duties. In a work capacity evaluation, he advised that appellant was able to work full time with

3

restrictions of sitting limited to eight hours, bending and stooping limited to two hours, lifting
limited to four hours with no more than 20 pounds and kneeling limited to four hours.
On February 7, 2007 the Office informed the employing establishment that the April 19,
2006 modified automation clerk position was unsuitable because it did not indicate whether
voice activated software was an accommodation for appellant’s bilateral hand condition.
On February 7, 2007 the employing establishment offered appellant a full-time limitedduty position as an automation clerk with no bending, stooping, squatting, kneeling or climbing
and no more than one hour of walking or standing. The job was sedentary in nature, no required
walking or standing, appellant was permitted to take breaks and stretch as needed and voice
activated software was provided and installed on the computer workstation in the work area with
no requirement to type. The position wages are $16.07 per hour.
On February 8, 2007 appellant declined the position. In a February 5, 2007 report,
Dr. Kennedy diagnosed low back pain, herniated disc, hypertension, obesity and rhinitis. He
opined that appellant reached maximum medical improvement. Dr. Kennedy did not address the
job offer.
In a March 8, 2007 letter, the Office advised appellant that the job offer constituted
suitable work. Appellant was informed that she had 30 days to accept the position or provide
reasons for refusing it; otherwise, she risked termination of her compensation benefits.
Appellant submitted reports from Dr. Kennedy dated November 9, 2006 to April 3, 2007.
Dr. Kennedy reported his diagnoses. On March 22, 2007 Dr. Vaughn treated appellant for
bilateral knee pain. On March 26, 2007 Dr. Shutack noted treating appellant for increasing low
back pain. He reviewed the proposed job description and advised that appellant reported that she
could not sit or stand for any length of time, was unable to perform household duties, had to lie
down through the day, could not stand for any length of time and must change positions
constantly from sitting to standing. Dr. Shutack recommended that she not work. He opined that
appellant could not perform the duties listed in the job description. Dr. Shutack noted work
restrictions of no sitting or standing for any length of time and no lifting, bending, stooping or
climbing. On April 23, 2007 appellant presented with worsening low back, hip and leg pain.
Dr. Shutack indicated that a lumbar spine MRI scan revealed transitional syndrome at L3-4 and
he recommended she remain off work. On April 21, 2007 appellant declined the job offer.
On May 8, 2007 the Office advised appellant the position of a modified automation clerk
was suitable work. It considered the reasons she provided for refusing the position and found
them to be unacceptable. The Office afforded appellant 15 additional days to accept the job
offer.
Appellant submitted addition reports from Dr. Kennedy. On June 1, 2007 he treated
appellant for low back pain with a history of herniated nucleus pulposus and lumbar fusion. He
opined that these conditions remained disabling. Dr. Kennedy stated that appellant could not
work in any job due to her subjective pain and ongoing neurosurgical evaluation for progressive
symptoms. Dr. Shutack diagnosed post lumbar laminectomy syndrome, history of lumbar
herniated disc and bilateral knee pain. He noted that appellant’s condition was directly related to

4

her accepted injury and disabling. Dr. Shutack advised that appellant could not work in any
capacity. A May 25, 2007 lumbar spine computerized tomography scan noted postoperative
changes at L4-5 and L5-S1, possible partial interbody fusion at L5-S1 and a L3-4 bulge.
In a decision dated June 15, 2007, the Office terminated appellant’s monetary
compensation benefits effective that day finding that she refused an offer of suitable work.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act states that a partially
disabled employee who refuses to seek suitable work or refuses or neglects to work after suitable
work is offered to, procured by or secured for her is not entitled to compensation.1 The Office
has authority under this section to terminate compensation for any partially disabled employee
who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, it has the burden of demonstrating that the employee can work, setting
forth the specific restrictions, if any, on the employee’s ability to work and has the burden of
establishing that a position has been offered within the employee’s work restrictions, setting
forth the specific job requirements of the position.2 In other words, to justify termination of
compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.3
With respect to the procedural requirements of termination under 5 U.S.C. § 8106(c), the
Board has held that the Office must inform appellant of the consequences of refusal to accept
suitable work and allow appellant an opportunity to provide reasons for refusing the offered
position.4 If appellant presents reasons for refusing the offered position, the Office must inform
the employee if it finds the reasons inadequate to justify the refusal of the offered position and
afford her a final opportunity to accept the position.5
ANALYSIS
The Office accepted appellant’s claim for bilateral knee and low back conditions and
authorized surgical procedures. The record also shows appellant had other conditions such as
carpal tunnel syndrome. The Office terminated appellant’s compensation effective June 15,
2007 based on her refusal of suitable work. The Board finds that the Office established that the
offered position of February 7, 2007 was suitable work.

1

5 U.S.C. § 8106(c)(2).

2

M.L., 57 ECAB 746, 750 (2006); Frank J. Sell, Jr., 34 ECAB 547, 552 (1983).

3

See M.L., supra note 2; Albert Pineiro, 51 ECAB 310, 312 (2000).

4

Alfred Gomez, 53 ECAB 149, 150 (2001); see Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon.,
43 ECAB 818, 824 (1992).
5

Id.

5

The Office properly determined that a conflict in medical opinion arose between her
attending physician, Dr. Shutack, a Board-certified neurologist and the Office referral physician
and Dr. Hein, a Board-certified orthopedic surgeon. They disagreed as to whether appellant’s
accepted conditions had resolved and whether she remained totally disabled.6 The Office
properly referred appellant to Dr. Deriso to resolve the conflict.
Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.7
In an October 10, 2006 report, Dr. Deriso reviewed the case record and statement of
accepted facts. He examined appellant thoroughly and related his clinical findings. Dr. Deriso
noted an essentially normal physical examination and diagnosed postoperative pedicle screw
fixation and fusion L4-5 and L5-S1 with chronic back pain and left knee pain etiology
undetermined. He noted no limiting factors for performance of a sedentary position with an
opportunity to get up after two to three hours of sedentary work. In a supplemental report dated
November 28, 2006, Dr. Deriso reviewed the April 19, 2006 limited-duty job offer and opined
that appellant would be able to fully perform the functions of this position. He noted no
objective findings upon examination which would prevent her from performing the modified
work duties. In a work capacity evaluation of the same date Dr. Deriso noted that appellant was
able to work full time with restrictions of sitting limited to eight hours, bending and stooping
limited to two hours, lifting limited to four hours with no more than 20 pounds and kneeling
limited to four hours.
The Board finds that the opinion of Dr. Deriso is well rationalized and based upon a
proper factual background. It is entitled to special weight and establishes that appellant has the
capacity to work in the offered restrictions he set forth. Dr. Deriso reviewed the entire case
record and statement of accepted facts and had examined appellant. He reported that appellant
could work full time subject to the restrictions set forth above. Dr. Deriso’s opinion is probative
evidence and reliable. The Board finds that Dr. Deriso’s opinion establishes that the position is
medically suitable to her work restrictions.8
The record reflects that the physical restrictions of the modified position offered to
appellant on February 7, 2007 conform to the limitations provided by Dr. Deriso. The physical
requirements of the position indicated that there would be no bending, stooping, squatting,
kneeling or climbing, no more than one hour of walking or standing, the position was sedentary
in nature, there was no required walking or standing, appellant was permitted to take breaks and
stretch as needed and voice activated software was provided. The Board finds that the physical

6

5 U.S.C. § 8123(a), in pertinent part, provides: “If there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.”
7

Solomon Polen, 51 ECAB 341 (2000).

8

See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (regarding factors that bear on the probative value of
medical opinions).

6

requirements of the offered position are consistent with the restrictions set forth by Dr. Deriso
and that the offered position is medically suitable.
To terminate compensation under section 8106(c), the Office must provide appellant
notice of its finding that an offered position is suitable and give her an opportunity to accept or
provide reasons for declining the position.9 It properly followed its procedural requirements in
this case. On March 8, 2007 the Office advised appellant that the offered position was suitable
and allotted her 30 days to either accept or provide reasons for refusing the position. Appellant
submitted additional reports from Dr. Kennedy, who addressed her continuing pain and her
diagnoses. Dr. Vaughn also treated appellant for bilateral knee pain. This evidence was
insufficient to show that the offered position was not medically suitable. Drs. Kennedy and
Vaughn’s treatment notes listed her symptoms. The physicians did not address the suitability of
the offered position. Dr. Shutack reviewed the proposed job description and stated that appellant
reported that her symptoms precluded her from many daily activities, such as sitting or standing.
He recommended that appellant remain off work and that she could not perform the duties of the
offered job. However, Dr. Shutack merely repeated appellant’s opinion of her work capacity
without providing a well-rationalized explanation as to why she could not perform10 the offered
position. He failed to explain how appellant’s medical conditions prevented her return to work
in the offered position. Moreover, Dr. Shutack was a physician who was on one side of a
medical conflict that the impartial specialist resolved. His additional reports are insufficient to
overcome the weight accorded to the report of the impartial medical examiner or to create a new
conflict.11 The medical evidence is not sufficient to establish that appellant remained unable to
perform the offered position at the time it was offered or prior to the termination of benefits.12
Thereafter, on May 8, 2007 the Office advised appellant that her reasons for not
accepting suitable work were unacceptable and allowed her 15 days to accept the offer.
Appellant again submitted reports from Dr. Kennedy. However, the physician did not provide a
rationalized opinion addressing the offered position or the reasons why appellant’s medical
conditions prevented her from returning to work in the modified position. As noted, Dr. Shutack
was on one side of the medical conflict that was resolved by Dr. Deriso. Although he opined that
appellant was unable to work in any capacity, he did not offer any new medical findings or
rationale to support his opinion.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
monetary compensation under 5 U.S.C. § 8106(c)(2) for refusal of suitable work.

9

See Maggie L. Moore, supra note 4.

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

Jaja K. Asaramo, 55 ECAB 200 (2004).

12

See Gayle Harris, 52 ECAB 319, 322 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 15, 2007 is affirmed.
Issued: December 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

